Citation Nr: 1028103	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-32 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a compensable rating for residuals of a right 
fibular fracture with right ankle strain (right ankle 
disability). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  However, the Veteran's claims file was 
subsequently transferred permanently to Los Angeles, California.  
As such, the Los Angeles RO is the current agency of original 
jurisdiction (AOJ) in this case.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in January 2010, and a transcript of 
that hearing has been associated with the claims file.  At that 
time, he submitted additional evidence in support of his claims.  
However, as the Veteran waived AOJ review such evidence in a 
January 2010 statement, the Board may consider such evidence at 
this time, including for the purpose of determining whether 
further development is necessary.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2009).  Moreover, the AOJ will be able to consider 
such evidence, as the Veteran's claims are being remanded for 
further development.

The Board notes that the Veteran also has a Virtual VA paperless 
claims file, which is a highly secured electronic repository that 
is used to store and review documents involved in the claims 
process.  The Board has reviewed the contents of the paperless 
file, and the vast majority of the electronic documents relate to 
pension issues not on appeal.  Documents relative to this appeal 
that were not already in the paper claims file have been printed 
out and associated with the paper claims file.  

Further, the Board observes that the AOJ notified the Veteran in 
June 2005 that his service connection claim for diabetes mellitus 
had been denied in February 1996, and he would have to submit new 
and material evidence to reopen the previously denied claim.  
However, a review of the claims file indicates that diabetes 
mellitus was addressed during that period only in connection with 
a previous claim for nonservice-connected pension, and there is 
no other indication that service connection for diabetes mellitus 
was previously denied.  Therefore, it is not necessary to 
determine whether new and material evidence has been submitted, 
as this is an initial service connection claim for diabetes 
mellitus.  

As a final preliminary matter, the Board finds that three issues 
have been raised by the record and must be referred back to the 
AOJ for appropriate action.  First, the Veteran has claimed at 
several points that his current back condition is due to his 
service-connected right ankle disability, as he has favored that 
leg over the years.  See, e.g., September 2007 substantive 
appeal, January 2010 Travel Board hearing transcript.  As such, a 
claim for secondary service connection has been raised.

Second, the Veteran's service connection claim for bilateral 
hearing loss was denied in an April 2007 rating decision, which 
he initially appealed, and a statement of the case (SOC) was 
issued in a January 2008.  At the January 2010 Travel Board 
hearing, the Veteran stated that he wished to appeal from such 
denial, and he submitted a substantive appeal (VA Form 9) on that 
date.  However, as stated in a February 2010 notice to the 
Veteran, this substantive appeal was untimely.  In February 2010, 
the RO made a decision that such appeal was not timely and gave 
the Veteran notice of his procedural and appellate rights.  No 
appeal has been filed concerning this.  The Board notes that the 
Veteran also referred to his claim for hearing loss in the 
September 2007 substantive appeal as to the three issues 
currently before the Board.  However, as such document was 
received prior to the issuance of the SOC pertaining to hearing 
loss, it does not constitute a substantive appeal as to that 
issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.302 (2009).  As such, the previous denial is final and this 
issue is not pending on appeal.  Nevertheless, the Board finds 
that the Veteran's January 2010 statements constitute a request 
to reopen his previously denied service connection claim for 
hearing loss.  

Third, the Veteran has indicated that, although he was granted 
nonservice-connected pension effective in June 1993, he only 
received payments for the period beginning in 1995, and he has 
not been compensated for 1993 or 1994.  See, e.g., June 2005 
statement.  It does not appear from the claims file, including 
documents pertaining to pension benefits in the Virtual VA 
paperless claims file, that such issue has been addressed.  As 
such, appropriate action should be taken by the AOJ.

For the foregoing reasons, the issues of (1) entitlement 
to service connection for a back condition as secondary to 
the service-connected right ankle disability, (2) an 
application to reopen the previously denied service 
connection claim for bilateral hearing loss, and (3) 
payment for nonservice-connected pension benefits prior to 
1995 have been raised by the record.  As such issues have 
not been adjudicated by the AOJ, the Board has no 
jurisdiction over them.  Therefore, they are referred to 
the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND
 
The Veteran asserts that he is entitled to service connection for 
diabetes mellitus because he noticed symptoms of tiredness during 
service.  He contends that service connection is warranted for 
hepatitis C because he was exposed to several risk factors during 
service.  The Veteran also asserts that service connection is 
warranted for these two disabilities because, in his duties as a 
medical assistant in Germany, he treated service members who had 
been exposed to Agent Orange in Vietnam.  With respect to his 
right ankle, the Veteran asserts that his symptoms warrant a 
compensable rating and that he should be afforded a VA 
examination.  Further development is necessary for a fair 
adjudication of the Veteran's claims.

First, it appears that there may be relevant outstanding 
treatment records.  The evidence reflects that the Veteran has 
lived in several states since separation from service, and that 
he has received treatment from several VA and private facilities.  
In particular, the Veteran testified at the January 2010 hearing 
that he received inpatient treatment for hepatitis for a week or 
more in 1976 at the West Los Angeles VA Medical Center (MC).  
Although he stated that such treatment was for hepatitis B, and 
he was first diagnosed with hepatitis C in 2005, it is possible 
that such records may contain evidence pertinent to his current 
claim.  The Veteran has further reported that he began receiving 
VA treatment shortly after a September 1993 VA general medical 
examination.  The evidence includes some records from VA 
facilities in West Los Angeles, Gainesville, Tuskegee, and 
Decatur, but it appears that not all records have been requested 
or obtained.  Further, the most recent VA treatment records in 
the claims file are dated in October 2007.  There are also 
relevant private records from Drs. H and O in Georgia, and there 
is an indication that the Veteran may have received additional 
treatment in Jackson, Mississippi.  As such, upon remand, the 
Veteran should be requested to identify all VA and private 
providers from which he has received treatment for symptoms of 
diabetes mellitus or hepatitis C since separation from service in 
May 1975, or treatment for his right ankle disability during the 
course of the appeal.  Whether or not the Veteran responds, 
appropriate requests should be made to obtain all identified, 
outstanding treatment records, including but not limited to 
records from VA facilities in West Los Angeles, Gainesville, 
Tuskegee, and Decatur.

Additionally, the evidence reflects that the Veteran has been 
receiving disability benefits from the Social Security 
Administration (SSA) effective since January 1993.  An August 
1996 award letter indicates that such benefits were granted based 
on disabilities of the knees, back, diabetes mellitus, and PTSD.  
Although the right ankle is not specifically mentioned, it is 
possible that such records, including any orthopedic 
examinations, may also contain information pertinent to such 
disability.  As such, upon remand, the AOJ should obtain any 
determinations and medical records associated with the Veteran's 
claim for SSA disability benefits, including all records 
pertaining to any periodic renewals of such benefits.

With respect to the right ankle disability, the AOJ has indicated 
that it received notification in January 2006 that the Veteran 
failed to report for a scheduled VA examination.  See May 2006 
rating decision, August 2007 SOC.  However, the claims file does 
not include any such notification.  Rather, there is an 
indication that a VA joints examination was cancelled due to 
incorrect jurisdiction in January 2006.  Further, the Veteran's 
representative has requested another VA examination as to such 
disability.  See February 2008 VA Form 646.  As such, upon 
remand, the Veteran should be scheduled for a VA examination to 
determine the current severity of his right ankle disability, to 
include all symptoms pertaining to any residuals of the fibular 
fracture or right ankle strain.

With respect to hepatitis C, a summary from the West Los Angeles 
VAMC reflects a diagnosis of such disease during treatment from 
October 2003 to January 2004 and from January 2005 through April 
2005.  Further, the Veteran has submitted a December 2009 
Internet article that purports to list risk factors for hepatitis 
C that are common among Vietnam-era veterans and cites to several 
medical sources.  The Veteran reports being exposed to several of 
these factors during service, including that he frequently stuck 
himself with needles while drawing blood from service members, he 
had dental work, and he received immunizations with "air gun" 
injectors.  See, e.g., January 2010 hearing transcript.  The 
Veteran is competent to report that he was exposed to such risk 
factors during service, as they are factual in nature.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Further, although only the 
dental work is documented in the Veteran's service treatment 
records, such incidents appear to be consistent with his service, 
to include his military occupational specialty of a medical 
specialist, or medical assistant.  Accordingly, as there is a 
current diagnosis, in-service incidents, and an indication that 
the current disability may be related to service, the Veteran 
should be scheduled for a VA examination to determine the nature 
and etiology of his chronic hepatitis C.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81-83 (2006).  

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
providers who have treated him since 
separation from service for any symptoms 
of diabetes mellitus or hepatitis C, or 
who have treated him for his right ankle 
disability during the course of the 
appeal.  Whether or not the Veteran 
responds, request copies of any 
identified, outstanding treatment records, 
including but not limited to any inpatient 
or outpatient records from the West Los 
Angeles VAMC (specifically to include 
records dated from May 1975 through 1976 
and from October 2003 through April 2005), 
and from VA facilities in Gainesville, 
Tuskegee, and Decatur.

2.  Request copies of any determinations 
and medical records associated with the 
Veteran's claim for SSA disability 
benefits, including all records pertaining 
to any periodic renewals of such benefits.

3.  All requests and all responses for the 
above-described records, including 
negative responses, must be documented in 
the claims file.  Requests for records 
from Federal agencies, including SSA and 
VA, must continue until a determination is 
made that such records do not exist or any 
further efforts to obtain them would be 
futile.  All records received must be 
associated with the claims file.  If any 
records cannot be obtained after 
appropriate efforts have been expended, 
the Veteran should be notified and allowed 
an opportunity to provide such records, in 
accordance with 38 C.F.R. § 3.159(c)&(e).

4.  After completing the above-described 
development, schedule the Veteran for VA 
examinations as follows:


(a)	The RO/AMC shall schedule the 
veteran for a VA joints examination 
so as to ascertain the current nature 
and severity of his service-connected 
right residuals of a right fibular 
fracture with right ankle strain.  
The examiner should identify all 
residuals attributable to the 
veteran's service- connected 
residuals of a right fibular fracture 
with a strain.  

The examiner should note the range of 
motion for the right ankle.  The 
examiner should also address whether 
there is any pain, weakened movement, 
excess fatigability or incoordination 
on movement, and whether there is 
likely to be additional range of 
motion loss due to any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  

The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups 
or when the right ankle is used 
repeatedly.  All limitation of 
function must be identified.  If 
there is no pain, no limitation of 
motion and/or no limitation of 
function, such facts must be noted in 
the report.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination 
should be directly addressed and 
discussed in the examination report.

The examiner must provide a 
comprehensive report including 
complete rationales for all 
conclusions reached.

(b)  Schedule the Veteran for a VA 
examination to determine the nature 
and etiology of his hepatitis C.  The 
examiner should state whether it is 
at least as likely as not 
(probability of 50 percent or more) 
that such condition was incurred or 
aggravated as a result of any 
incident or disease during active 
duty service.  In rendering such 
opinion, the examiner should consider 
all relevant information, including 
but not limited to the Veteran's 
reported risk factors during and 
after service, as well as any 
treatment for hepatitis over the 
years.  In giving the opinion, the 
examiner should consider the 
Veteran's history of needle sticks in 
service while working as a medic, the 
jet air gun inoculations in service 
and having dental work in service.

The entire claims file and a copy of this 
remand must be made available to each 
examiner for review.  All necessary tests 
and studies should be conducted.  Any 
opinion offered must be accompanied by a 
complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If an opinion as to 
any of these questions cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why a non-
speculative opinion cannot be offered.

5.  After completing any further 
development as may be indicated by any 
information or evidence received upon 
remand, readjudicate the Veteran's claims 
based on all lay and medical evidence of 
record.  With respect to the claims for 
diabetes mellitus and hepatitis C, all 
potential theories for service connection 
should be considered.  With respect to the 
increased rating claim for a right ankle 
disability, all relevant diagnostic codes 
should be considered, to include those 
pertaining to the ankle and the fibula.  
If the claims remain denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

